UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 96-1991



DAVID M. HOPPER,

                                                 Plaintiff - Appellant,

          versus


G. O. CLEMENS, Judge; ANTHONY WAYNE HENDRICK;
N.B. HANDY COMPANY; RYDER TRUCK RENTAL,
INCORPORATED,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Jackson L. Kiser, Senior District
Judge. (CA-96-24-L)


Submitted:   January 7, 1999                 Decided:   January 19, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David M. Hopper, Appellant Pro Se. Peter Robert Messitt, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Francis
Hewitt Casola, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Hopper appeals the district court’s dismissal of his

action brought under the Americans with Disability Act.    We have

reviewed the record and the reasons stated by the   district court

for the dismissal in the motions hearing and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court. Hopper v. Clemens, No. CA-96-24-L (W.D. Va. June 17, 1996).

     Hopper also seeks relief on the basis of his attorney’s

alleged malpractice.   Relief in a civil case on the basis of inef-

fective assistance of counsel is a contractual matter between at-

torney and client and not within the jurisdiction of this Court in

the present case.    See Sanchez v. United States Postal Serv., 785

F.2d 1236, 1237 (5th Cir. 1986) (holding that there is no right to

effective assistance of counsel in civil cases).    Accordingly, we

deny Hopper’s motion to supplement the record and second motion to

supplement the record.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2